The exception of Mary W. Haley to the order of the probate court vacating the decree accepting the report of the *Page 253 
commissioner and extending the time for presenting claims cannot be sustained, if there was sufficient cause for making the order. P. S., c. 192, s. 4. "Whether sufficient cause was shown for the action of the court is a question of fact." Raymond v. Goodrich, 80 N.H. 215. Whether there was error in dismissing this appeal cannot be determined because no statement, relating to the cause for vacating the decree and extending the time for presenting claims, appears in the agreed statement of facts.
The exception taken by the plaintiffs, Browns, to the dismissal of their appeals must be overruled unless some or all of the claims, presented by them to the commissioner after the extension of time for presentment of claims had been granted, are new claims. It was held in Norcross v. Haskell, 80 N.H. 396, that section four of chapter 192 of the Public Statutes authorizes the court for sufficient cause to extend to creditors time to bring in and support their claims before a commissioner, but "not time to appeal from the disallowance of claims which have been presented to and rejected by the commissioner." There is no statement in this agreed statement of facts to show whether the claims or any of them, presented to the commissioner, after the extension of time, are new claims. The case as now presented cannot be disposed of. It must be remanded to the superior court and sufficient facts be added to the agreed case, or found by the court, so that it may be determined whether there was sufficient cause for vacating the decree accepting the commissioner's report and extending the time for the presentation of claims, and whether the claims or any of them presented to the commissioner, after the extension of time, are new claims. Unless such facts are agreed or found, the appeals are properly dismissed.
Case discharged.
All concurred. *Page 254